         Case 1:20-cv-10411-JPO Document 18 Filed 04/15/21 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Bang & Olufsen A/S

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


BANG & OLUFSEN A/S,
Plaintiff

v.

AR ELECTRICS STORE, et al.,
Defendants                                                  CIVIL ACTION No.
                                                             20-cv-10411 (JPO)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Bang &
Olufsen A/S (“Bang & Olufsen” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendant Shop5242180 Store in the above-captioned action,
with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
         Case 1:20-cv-10411-JPO Document 18 Filed 04/15/21 Page 2 of 2




Dated: April 15, 2021                          Respectfully submitted,

                                                      EPSTEIN DRANGEL LLP


                                                BY: _/s/ Brieanne Scully______
                                                      Brieanne Scully (BS 3711)
                                                      bscully@ipcounselors.com
                                                      EPSTEIN DRANGEL LLP
                                                      60 East 42nd Street, Suite 2520
                                                      New York, NY 10165
                                                      Telephone:     (212) 292-5390
                                                      Facsimile:     (212) 292-5391
                                                      Attorneys for Plaintiff
                                                      Bang & Olufsen A/S

It is so ORDERED.

Signed at New York, NY on________ ___, 2021.


                                       ________________________________
                                       Judge J. Paul Oetken
                                       United States District Judge




                                          2
